y




                                    MANDATE

                                Court of Appeals
                            First District of Texas
                                 NO. 01-12-00354-CV

                      CMA-CGM (AMERICA), INC., Appellant

                                           V.
                       EMPIRE TRUCK LINES, INC., Appellee

    Appeal from the 11th District Court of Harris County. (Tr. Ct. No. 2005-22806).


TO THE 11TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 23rd day of May 2013, the cause upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:
                     This case is an appeal from the final judgment signed by
             the trial court on March 14, 2012. After submitting the case
             on the appellate record and the arguments properly raised by
             the parties, the Court holds that the trial court’s judgment
             contains no reversible error. Accordingly, the Court affirms
             the trial court’s judgment.

                   The Court orders that the appellant, CMA-CGM
             (America), Inc., pay all appellate costs.

                    The Court orders that this decision be certified below
             for observance.

             Judgment rendered July 9, 2013.
              Panel consists of Chief Justice Radack and Justices Higley and
              Brown. Opinion delivered by Chief Justice Radack.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




March 13, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT